DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/04/2020 has been entered. 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 06/04/2020.  
In the Amendment, applicant amended claims 21, 30 and 37.
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Please note claims 21-40 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US PGPUB 2012/0316455, hereinafter Rahman), in view of Mastrototaro (US PGPUB 2007/0100222, hereinafter Mastrototaro), in further view of Brumback (US PGPUB 2014/0176335, hereinafter Brumback).

Regarding claim 21, Rahman discloses:
A method, comprising:
receiving, at a remote computing device, data and a request to log the data (Rahman, paragraph [0057-58], bands 104-112 may be configured to gather from sensors locally and remotely… band 104 may capture (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic)), wherein the data comprises (i) one or more identifiers of a biological entity (Rahman, paragraph [0060-61], Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user) (ii) physiological data obtained by a wearable device (Rahman, paragraph [0060-61], Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user.  By evaluating captured data such as motion data from an accelerometer, biometric data such as heart rate, skin galvanic response, and other biometric data), and (iii) additional data, wherein the additional data indicates at least one of a location where the physiological data was generated, a time when the physiological data was generated, or a type of sensor used to generate the physiological data, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “a type of sensor used to generate the physiological data”, (Rahman, paragraph [0068-69] [0073-74], Sensor 212 may be configured, in some examples, to sense various types of environmental (e.g., ambient air temperature, barometric pressure, location (e.g., using GPS or other satellite constellations for calculating Cartesian or other coordinates on the earth's surface, micro-cell network triangulation, or others), physical, physiological, psychological, or activity-based conditions in order to determine a state of a user of wearable device 220);
verifying that the data is associated with the biological entity based at least on the additional data (Rahman, paragraph [0060-61], When bands 104-112 are worn, a user may be identified and authenticated to enable a variety of other functions such as accessing or modifying data)).  But Rahman does not explicitly disclose wherein the additional data indicating a type of sensor used to generate the physiological data includes the additional data indicating at least one of a manufacturer of the sensor, a name of the sensor, a model number of the sensor, or version information about the sensor; by at least one of: (1) determining that the location where the physiological data was generated corresponds to a location indicated by other data that is associated with the biological entity,  determining that the time when the physiological data was generated corresponds to a timing indicated by other data that is associated with the biological entity, or (iii) determining that the type of sensor used to generate the physiological data was also used to generate other data that is associated with the biological entity.
However, Mastrototaro, in an analogous art, discloses wherein the additional data indicating a type of sensor used to generate the physiological data includes the additional data indicating at least one of a manufacturer of the sensor, a name of the sensor, a model number of the sensor, or version information about the sensor, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “a model number of the sensor” (Mastrototaro, paragraph [0057-61], the device information may also include sensor information, such as a sensor identification number); by at least one of: (1) determining that the location where the physiological data was generated corresponds to a location indicated by other data that is associated with the biological entity,  determining that the time when the physiological data was generated corresponds to a timing indicated by other data that is associated with the biological entity, or (iii) determining that the type of sensor used to generate the physiological data was also used to generate other data that is associated with the biological entity, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “determining that the type of sensor used to generate the physiological data was also used to generate other data that is associated with the biological entity” (Mastrototaro, paragraph [0156-0158], Device information may include any of the information discussed herein as being stored in the sensor, for example, patient data such as patent identifications, sensor data such as sensor identification, previously or currently sensed analyte data, calibration data, historical data, alarm data, and so forth).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rahman (directed to receiving data items about a biological entity from sources. The data item of multiple data items is verified. The source of the data item is determined from among multiple sources. A provenance for the data item associated with the source of the data item is determined. The data item is associated with the biological entity is verified) and Mastrototaro (directed to additional data with sensor information) and arrived at receiving data items about a biological entity from sources. The data item of multiple data items is verified. The source of the data item is determined from among multiple sources. A provenance for the data item associated with the source of the data item is determined. The data item is associated with the biological entity is verified based on additional data with sensor information.  One of ordinary skill in the art would have been motivated to make such a combination because “a system is provided for monitoring blood glucose data of a patient. The system includes a sensing device and hospital monitor. The sensing device includes a sensor and sensor electronics and is adapted to transmit information to the hospital monitor while continuing to sense blood glucose data. The communication between the sensing device and the hospital monitor may be wireless. The sensor electronics may include a sensor power supply, a voltage regulator, and optionally a memory and processor” as taught in Mastrototaro (Abstract).
The combination of Rahman and Mastrototaro disclose receiving data items about a biological entity from sources. The data item of multiple data items is verified. The source of the data item is determined from among multiple sources. A provenance for the data item associated with the source of the data item is determined. The data item is associated with the biological entity is verified based on additional data with sensor information.  But Rahman and Mastrototaro do not explicitly disclose after verifying that the data is associated with the biological entity, storing the data in a data log associated with the biological entity using the remote computing device.
However, Brumback, in an analogous art, discloses after verifying that the data is associated with the biological entity, storing the data in a data log associated with the biological entity using the remote computing device (Brumback, paragraph [0140-142] [0146-148], The data from such sensors, which may primarily be used to obtain biometric data, may be stored in raw format by the biometric monitoring device…sensors located in a device remote from conjunction with user-supplied the biometric monitoring device, height and gender information, for e.g., a Fitbit Aria .TM. scale, and example) communicate weight-related data to the biometric monitoring device, either directly or via a shared account over the Internet) Bioelectrical Body fat percentage (may be Impedance included in remote device).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rahman and Mastrototaro (directed to receiving data items about a biological entity from sources. The data item of multiple data items is verified. The source of the data item is determined from among multiple sources. A provenance for the data item associated with the source of the data item is determined. The data item is associated with the biological entity is verified based on additional data with sensor information) and Brumback (directed to the particular data item in a data log associated with the biological entity is stored using the computing device after verifying that a particular data item is associated with the biological entity) and arrived at receiving data items about a biological entity from sources. The data item of multiple data items is verified. The source of the data item is determined from among multiple sources. A provenance for the data item associated with the source of the data item is determined. The data item is associated with the biological entity is verified and stored using the computing device after verifying that a particular data item is associated with the biological entity.  One of ordinary skill in the art would have been motivated to make such a combination because “the portable biometric monitoring device may collect one or more types of biometric data, e.g., data pertaining to physical characteristics of the human body (such as heartbeat, perspiration levels, etc.) and/or data relating to the physical interaction of that body with the environment (such as accelerometer readings, gyroscope readings, etc.), from the one or more biometric sensors 110 and/or external devices (such as an external heart rate monitor, e.g., a chest-strap heart rate monitor) and may then store such information for later use, e.g., for communication to another device via the I/O interface 112, e.g., a smartphone or to a server over a wide-area network such as the Internet. The processing unit 106 may also perform an analysis on the stored data and may initiate various actions depending on the analysis” as taught in Brumback (paragraph [0095]).

Regarding claim 22, the combination of Rahman, Mastrototaro and Brumback disclose: 
The method of claim 21, wherein the physiological data comprises at least one of cardiac data, pulmonary data, or analyte data, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “cardiac data” (Rahman, paragraph [0081], physioiogical characteristics...biometric data such as heart rate).

Regarding claim 23, the combination of Rahman, Mastrototaro and Brumback disclose:
The method of claim 21, wherein verifying that the data is associated with the biological entity comprises:  determining whether the wearable device is being worn by the biological entity based on the additional data (Rahman, paragraph [0060-61], When bands 104-112 are worn, a user may be identified and authenticated to enable a variety of other functions such as accessing or modifying data).

Regarding claim 24, the combination of Rahman, Mastrototaro and Brumback disclose: 
The method of claim 21, wherein the data further comprises at least one of information about an environment of the biological entity, information about a mood of the biological entity, or demographical information related to the biological entity, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “cardiac data”  (Rahman, paragraph [0067-69], Sensory input to sensor 212 may be used for various purposes such as measuring caloric burn rate, providing active (e.g., generating an alert such as vibration, audible, or visual indicator…measuring fatigue (e.g., by calculating skin conductance response (hereafter "SCR") using sensor 212 or accelerometer 210) or other physical states, determining a mood of a user, and others, without limitation).

Regarding claim 25, the combination of Rahman, Mastrototaro and Brumback disclose: 
The method of claim 21, wherein storing the data in the data log comprises storing a data record in the data log, wherein the stored data record identifies the wearable device, a time associated with the data, and a type of the physiological data (Brumback, paragraph [0121-122], collect one or more types of physiological and/or environmental data from sensors embedded within the biometric monitoring devices…physiological metrics may include…heart rate, heart rate variability… time).

Regarding claim 26, the combination of Rahman, Mastrototaro and Brumback disclose:
The method of claim 21, further comprising:
obtaining, by one or more sensors of the wearable device, measurements of multiple types of physiological data (Rahman, paragraph [0067-70], sensor 212 may be configured to sense, detect, gather, or otherwise receive input (i.e., sensed physical, chemical, biological, physiological, or psychological quantities));
receiving, via a user interface, a first instruction to log in the data log a first set of one or more types of physiological data from among the multiple types of physiological data (Brumback, paragraph [0152-154], the biometric monitoring device may have a display that changes what is shown, e.g., advances from one data display page to the next, after a user interaction occurs, e.g., after receiving a user input, e.g., as may be indicated by a page advance input such as a button press or other specific act by the user… each showing different types of information); and
in response to the first instruction, transmitting at periodic time intervals, from the wearable device to the remote computing device, measurements of the first set of one or more types of physiological data (Brumback, paragraph [0163-165], If the wearer of the biometric monitoring device is moving very little or not at all, such data may indicate that the wearer is experiencing "high-quality" sleep. If the biometric data indicates that the wearer of the biometric monitoring device is tossing and turning, then such data may indicate that the wearer of the biometric monitoring device is experiencing "low-quality" sleep. In some such implementations, the biometric monitoring device may be configured to how much "high-quality" sleep has been indicated by the biometric data during a "sleep" annotation mode at regular intervals, e.g., every 10 minutes).

Regarding claim 27, the combination of Rahman, Mastrototaro and Brumback disclose:
The method of claim 26, wherein the user interface is part of the wearable device (Brumback, FIG. 4 depicts another example of a wrist-mounted biometric monitoring device having a button, a display, and a band to secure the biometric monitoring device to a user's forearm).

Regarding claim 28, the combination of Rahman, Mastrototaro and Brumback disclose: 
The method of claim 26, wherein the user interface is part of an associated computing device in communication with the wearable device (Brumback, FIG. 4 depicts another example of a wrist-mounted biometric monitoring device having a button, a display, and a band to secure the biometric monitoring device to a user's forearm).

Regarding claim 29, the combination of Rahman, Mastrototaro and Brumback disclose:
The method of claim 26, further comprising:
receiving, via the user interface, a second instruction to log in the data log a second set of one or more types of physiological data from among the multiple types of physiological data, wherein the second set of one or more types of physiological data differs from the first set of one or more types of physiological data (Brumback, paragraph [0152-154], the biometric monitoring device may have a display that changes what is shown, e.g., advances from one data display page to the next, after a user interaction occurs, e.g., after receiving a user input, e.g., as may be indicated by a page advance input such as a button press or other specific act by the user… each showing different types of information); and
in response to the second instruction, transmitting at periodic time intervals, from the wearable device to the remote computing device, measurements of the second set of one or more types of physiological data (Brumback, paragraph [0163-165], If the wearer of the biometric monitoring device is moving very little or not at all, such data may indicate that the wearer is experiencing "high-quality" sleep. If the biometric data indicates that the wearer of the biometric monitoring device is tossing and turning, then such data may indicate that the wearer of the biometric monitoring device is experiencing "low-quality" sleep. In some such implementations, the biometric monitoring device may be configured to how much "high-quality" sleep has been indicated by the biometric data during a "sleep" annotation mode at regular intervals, e.g., every 10 minutes).

Regarding claims 30-36 are essentially the same as claims 21-26 except that they set forth the claimed invention as a “computing device” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 21-26. 

Regarding claims 37-40 are essentially the same as claims 21-24 except that they set forth the claimed invention as a “non-transitory computer readable medium” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 21-24. 

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Applicant's remarks filed 06/04/2020 with respect to claims 21-40 under 35 U.S.C. 103 have been fully considered but are moot in view of the new ground(s) of rejection (See new references of Rahman, Mastrototaro and Brumback).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shusterman, U.S. Patent Application Publication US 2013/0231947 A1 – Mobile System with Network-Distributed Data Processing for Biomedical Applications.
Hayner, U.S. Patent Application Publication US 2014/0002266 A1 – Methods and Apparatus for Muscle Memory Training.

THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THAI DANG whose telephone number is 571-270-5271.  The Examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163